Daly, J.
The first defence set up in this action, as appears from the record from the court below, is breach of warranty, and the general term reversed the *1024judgment in plaintiff’s favor because that defence had been sustained by competent testimony. There was, therefore, no misapprehension on the part of the general term.
Motion for re-argument denied, with ten dollars costs.
Bischoff, J.
The case of Edingion v. Mutual Life Ins. Co., 87 N. Y., 185, cited by counsel for respondent on this motion, has no application to the facts of this case.
Motion for re-argument denied, with costs.